LOWELL, Circuit Judge.
The court has to decide: What daily allowance should be made to a master in an accounting under a bill in equity for the infringement of a patent ? The master has. asked an allowance of $35. Counsel for the defendant has objected thereto.
An examination of the practice of this court shows that no regular fee is now established, either by rule or by custom. Some masters have charged at a higher rate; others, at a lower. After conference with the other judges, and careful consideration of the matter, I am authorized to say that we think $25 may be taken to be the normal rate of daily allowance, áubject to increase or reduction where particular cause is shown. The allowance in the case at bar is fixed accordingly. In other respects, the allowance asked by the master will be ordered.